381 S.C. 141 (2009)
672 S.E.2d 104
In the Matter of William H. JORDAN, Respondent.
Supreme Court of South Carolina.
January 5, 2009.

ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17(a) and (b), RLDE, Rule 413, SCACR. The petition also seeks appointment of an attorney to protect the interests of respondent's clients pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of this Court.
IT IS FURTHER ORDERED that J. Sidney Boone, Jr., Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Boone shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent's clients. Mr. Boone may make disbursements from respondent's trust accounts), escrow accounts), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that J. Sidney Boone, Jr., Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that J. Sidney Boone, Jr., Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Mr. Boone's office.
*142 Mr. Boone's appointment shall be for a period of no longer than nine months unless an extension of the period of appointment is requested.
s/ Jean H. Toal, C.J.
FOR THE COURT